 Case 6:18-cv-01100-EFM-ADM Document 136-7 Filed 10/01/19 Page 1 of 1




From:              Lee Budner
To:                Waisner Jonathan P ; Jim Robinson; Seide!. Martin
Cc:                Ann Marie Arcadi; Seema Tendolkar; PeGraffenreid. Jeff: Greg Jackson
Subject:           Hit reports and sampling exercise
Date:              Wednesday, June 5, 2019 8:31 :37 PM
Attachments:       Pitt proposed terms 06052019 an custodians xis
                   Pitt proposed terms 06052019 by custodian xis

Counsel - Please see the attached hit reports based on Lawson ' s proposed search terms. The first hit
report shows the hits for all 10 custod ians together. The second hit report shows the hits per each of
the 10 custodians.


The total document count for the ten custodians was 1,757,277 documents (and 1,203,219 after de-
duplication). Applying Lawson 's 803 search terms to the 1,203,219 documents resulted in 304,272
document hits (200 GB of data) .


Additionally, Legility re-ran a 384 document sample across the de-duplicated document hits from
the data from the first five custodia ns (which consisted of 211,025 documents) . A review of t hi s
sample resulted in just 30 responsive documents, i.e . a 7.8% respons iveness rate.


Lee Budner
Associate
ArcadiJackson, LLP
2911 Turtle Creek Blvd., Suite 800
Dallas, TX 75219
lee.budner@arcadijackson com • www arcadijackson.com
Main : 214.865.6458 • Direct: 214.865.6704 • Mob : 214.673.0894



DISCLAIMER
This e-mai l message is intended on ly for the personal use of the recipient(s) named above . This
message may be an attorney-client communication and as such privileged and confidentia l and/or it
may include attorney work product. If you are not an intended recipient, you may not review, copy
or distribute this message . If you have received this message in error, please notify us immediately
by e-ma il and delete the original message.
